271 F.2d 414
Nathan BILSKY and Sarah Bilsky, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 16274.
United States Court of Appeals Eighth Circuit.
October 30, 1959.

W. Munro Roberts, Jr., and William R. MacGreevy, St. Louis, Mo., for petitioners.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Chief, Appellate Section, U. S. Department of Justice, Arch M. Cantrall, Chief Counsel, Internal Revenue Service, and Rollin H. Transue, Sp. Atty., Internal Revenue Service, Washington, D. C., for respondents.
PER CURIAM.


1
Judgment: Petition to review decision of The Tax Court of the United States, 31 T.C. 35, dismissed, on motion of petitioners.